Title: General Orders, 11 September 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Friday Septembr 11th 1778.
            Parole Frankfort—C. Signs Freetown. Falkland.
            
          
          The General Court-Martial whereof Coll Humpton is President is to sit tomorrow nine
            ôClock at the new Dining Room—Lieutt Coll Regnier  is appointed a
            Member, vice Lieutt Colonel Mellin—Nixon’s and the 1st
            Pennsylvania Brigades each give a Captain in the room of those who have marched.
          The Drum and Fife Majors of the Regiments on the Ground are to attend at the Inspector
            of Musick’s tent in the rear of the Park tomorrow morning ten ôClock to receive his
            Instructions.
        